Citation Nr: 0711066	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  94-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1. Entitlement to an increased evaluation for residuals of a 
back injury with scar, currently evaluated as 40 percent 
disabling.

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a rating in excess of 10 percent for a 
service-connected back injury with scar. The veteran 
thereafter moved and his claims files were transferred to the 
RO in Columbia, South Carolina.

The appeal also arises from a September 1995 rating decision 
that denied a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).

In an August 1997 rating decision, the veteran was granted an 
increased rating to 20 percent for his back disorder. 
Thereafter, a September 1999 rating action granted a further 
increase to the current 40 percent rating for the veteran's 
back disorder. 

This case has been remanded by the Board for additional 
development on several occasions including in April 1998, 
November 2000, November 2003, and November 2005.  The case 
has now been returned for adjudication.

The veteran has been afforded several opportunities to 
present testimony in support of his claims during this appeal 
process including personal hearings in June 1992, August 
1994, and July 1996 at the RO.  In July 2000, the veteran 
testified at a hearing before the undersigned in Washington, 
DC.  In addition he had been scheduled for an additional 
hearing before the Board in October 2002 but failed to report 
for this hearing.



FINDINGS OF FACT

1. The veteran has failed on several occasions, without good 
cause, to report for VA medical examinations scheduled to 
evaluate his claimed service connected disability and ability 
to work.  This included VA examinations in May 1995, 
September 1995, July 1999, January 2006, and February 2006. 

2.  The veteran refused to undergo a VA examination in July 
1994. This examination was necessary to evaluate his claimed 
service connected disability.

3.  The veteran refused to undergo electromyographic and 
nerve conduction  tests during a September 2001 VA 
examination.  This examination was necessary to evaluate his 
claimed service connected disability.

4.  Prior to a VA examination in January 2006 the veteran was 
uncooperative and walked out.  This examination was necessary 
to evaluate his claimed service connected disability and to 
establish his eligibility for individual unemployability.

5. The RO diligently attempted to comply with the Board's 
November 2005 remand and continued to schedule the veteran 
for VA examinations to further develop the veteran's claim on 
appeal, however, the appellant has continued to fail to 
report for his scheduled examinations.  


CONCLUSIONS OF LAW

1.  Entitlement to an increased disability rating for a 
service- connected back injury with scar is denied due to the 
veteran's repeated failure to report for VA 
examinations.   38 C.F.R. § 3.655 (2006).

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied due to the veteran's repeated failure 
to report for VA examinations. 38 C.F.R. § 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, the rating decision which denied an increased 
rating was made in January 1992, long before the VCAA was 
enacted. The record does show, however, that VCAA notice was 
sent to the veteran on numerous occasions including in 
November 2002, January 2003, May 2004, and December 2005 
correspondence.  Further, VA has complied with the VCAA's 
duty to assist by exhaustively attempting to aid the veteran 
in obtaining evidence. The Board also requested that VA 
examinations be scheduled for the veteran in order to obtain 
medical opinion evidence addressing the extent of his 
disabilities. The veteran was notified that such examinations 
were scheduled in May 1995, September 1995, and July 1999, 
but he failed to report for those examinations.  In addition, 
a VA examination was scheduled for him in January 2006, 
however, he was uncooperative with the examiner and walked 
out prior to examination. One additional effort was made to 
examine the veteran and he was notified that such 
examinations were being scheduled in January and February 
2006, but he again failed to report.  The claim was 
readjudicated in an April 2006 supplemental statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish an effective date is harmless because 
the preponderance of the evidence is against the claims.  
Hence, any question regarding what effective date would be 
assigned is moot.

In this case, any error in providing the veteran notice 
required by 38 U.S.C.A. § 5103 was cured by providing notice 
and readjudicating the claim.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence and testimony.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claims. Any failure to develop 
the claims rests with the veteran himself.  The Board has 
carefully considered the provisions of the VCAA in light of 
the record on appeal, and for the reasons expressed herein, 
finds that the development of the claims on appeal has been 
consistent with the provisions of the law. In light of the 
fact that the veteran has refused to cooperate with VA, and 
in light of his failure to report for VA examinations, the 
record demonstrates that additional VA development would be 
futile.

Background

The veteran argues that his service connected back disorder 
is worse than represented by the current rating.  In addition 
he claims that he is totally disabled as a result of the 
service connected back disability.  The Board, however, finds 
that a review of the extensive claims file and medical 
evidence puts into question the veteran's currently assigned 
disability rating.

Service medical records reveal that the veteran made numerous 
and frequent complaints of low back pain during service.  
Notably, orthopedic and neurological examinations were 
consistently negative.  He underwent a psychiatric evaluation 
which determined that his condition was apparently 
characterological with secondary gain the overriding factor 
in his continued complaints.   

A medical evaluation board in September 1970 assigned a 
permanent profile against heavy lifting.  A December 1970 
separation examination was normal.

By rating action in January 1971 service connection for a 
back disorder was denied.  In making that determination the 
RO noted that the last recorded examination in service 
revealed, "a conscious effort to mask the muscle 
strength....It was the opinion of various examiners that the 
veteran enjoyed secondary benefits by reason of the limited 
profile, assigned by reason of a back disability."

At a VA examination in December 1974, the veteran reported 
receiving a back injury in service when struck in the back by 
a piece of steel.  The examiner noted that no records were 
available to confirm the veteran's report.  The diagnosis was 
residuals of a back injury by history.

Despite the foregoing, in a January 1975 rating action 
service connection for residuals of a back injury with scar 
was granted.  A 10 percent rating was assigned from the date 
of the reopened claim, October 30, 1974.  

At a June 1986 VA examination the examiner noted 
inconsistencies with the veteran's complaints and the 
objective evidence of examination.  The impression was 
symptoms as given, "but seems rather odd and examination 
suggests functional overlay."

The records reveal a Social Security Administration (SSA) 
decision granted the veteran benefits from September 1991 for 
disability as a result of polysubstance abuse, post traumatic 
stress disorder (PTSD), an antisocial personality disorder, 
paranoia, and chronic back pain.

In July 1994, the veteran refused to undergo a VA 
examination, and in May 1995 and September 1995, the veteran 
failed to report for VA examinations.

At an October 1995 VA examination, the examiner reported 
normal neurological findings and motor strength, and no 
extremity deformities.  Straight leg raising was positive.  
The diagnosis was lower back pain with radiation down the 
lower extremities by history.

In September 1996, the RO received a May 1996 letter from 
Gregory S. O'Connor, M.D., noting that he performed an MRI of 
the veteran's lumbar spine.  This revealed early degenerative 
disk disease and osteoarthritis of the lower lumbar spine 
with no significant disk herniation or spinal stenosis.  

In April 1997 the RO received a May 15, 1996, letter from 
Steve Smith, M.D., noting that the veteran had a long history 
of back pain.  He noted that on examination the veteran's 
back muscles were quite tight and there was a decreased range 
of motion.  He referred to Dr. O'Connor's magnetic resonance 
imaging scan which revealed some bulging disks at L4-L5 and 
S-1.  No nexus opinion was offered.

By rating action in August 1997 the 10 percent rating for the 
back injury was increased to 20 percent, effective from the 
date of Dr. Smith's letter, May 15, 1996. In making that 
determination the RO noted that this was the first evidence 
of an increase in the back disorder.  

In March 1998, the RO received a revised SSA determination 
noting that alcohol and polysubstance abuse were no longer 
considered material factors in the veteran's disability.  He 
was still considered to be totally disabled for SSA purposes 
due to a severe combination of disabilities including 
musculoskeletal impediments of the lumbosacral spine, PTSD, 
and a personality disorder.

In July 1999, the veteran failed to report for VA 
examination.

At an August 1999 VA examination the veteran presented with 
considerable anger. He reported daily pain and an inability 
to take any pain medication as a result of a liver disorder.  
Examination revealed no neurological deficits.  Forward 
flexion was restricted to 45 degrees; extension was limited 
to 15 degrees; bilateral lateral flexion was to 15 degrees; 
and, bilateral lateral rotation was to 10 degrees, all with 
pain.  However the examiner noted diminished efforts by the 
veteran in all range of motion.  While positive straight leg 
raising was noted bilaterally at 45 degrees, it was difficult 
to know whether the veteran was overreacting or not.  The 
veteran exhibited diminished strength by motor testing which 
was not supported by clinical evaluation.  He also exhibited 
diminished sensations in the right lower extremity which was 
not in an anatomic distribution.  An x-ray study noted 
Schmorl's node formation of the inferior end plate of L3, L4, 
and L5.  There was no subluxation, significant arthritic 
changes or acute fracture, and sacroiliac joints were 
normal.  The examiner noted that:

His examination, however, today was very 
difficult to evaluate due to his minimal 
cooperation with my efforts.  He did not 
cooperate very well with the motor 
examination and it was difficult 
obtaining any objective findings with the 
sensory examination.  This is probably 
due to considerable psychiatric overlay 
...... Unfortunately, I am unable to render 
more of a specific opinion than that, 
however, I am quite sure that (the 
veteran) does have degenerative joint 
disease and arthritis in his lumbar spine 
which may be limiting his ability to 
maintain a job and certainly would limit 
his ability to lift heavy weights.

By rating action in September 1999 the RO increased the 
rating for residuals of a back injury with scar from 20 
percent to 40 percent effective from August 28, 1999, the 
date of the above examination.  It is notable that the 
veteran failed to cooperate at the August 1999 examination, 
which renders the findings suspect. 
 
At a September 2001 VA examination the claims file and the 
remand instructions were reviewed.  The veteran refused to 
undergo electromyography and nerve conduction studies.  
Examination revealed thoracic, lumbar, and paraspinal diffuse 
tenderness to palpations.  Lumbar forward flexion was 
restricted to 70 degrees, and extension was limited to 30 
degrees; bilateral lateral flexion was to 25 degrees, all 
with pain.  Straight leg raising was negative bilaterally.  
Neurological examination revealed deep tendon reflexes were 
2+ and symmetrical.  Motor strength, tone, and muscle bulk of 
the lower extremities were all normal.  Light touch sensation 
was diminished in the medial aspect of both feet and the 
right lower leg.   X-rays revealed preservation of the lumbar 
disks spaces, and some mild degenerative changes in the lower 
level including posterior elements.  The examiner summarized 
that while the veteran experienced pain on lumbar motion, he 
did not have weakened movements, excessive fatigability or 
incoordination.  Range of motion was carried out actively, 
and the examiner noted that:

I do not think that there is any 
additional range of motion loss due to 
pain on motion.

I do not think that the veteran has 
objectively verifiable pronounced 
symptoms of (an) intervertebral disk 
syndrome. Straight leg raising is 
negative and there are no motor or reflex 
objective abnormalities...

Regarding the degree of the veteran's industrial impairment 
due to his service -connected back injury.  The examiner 
opined that he was primarily experiencing mechanical low-back 
pain that would limit his lifting to the range of 35 pounds 
occasionally, 20 pounds frequently, and 10 pounds 
constantly.  He predicted that the veteran would not do well 
with repetitive bending.

At a January 2006 VA examination the neurological examiner 
noted that the veteran was uncooperative.  The examiner noted 
that the claims file included 5 thick volumes. In the process 
of reviewing the files, the veteran became agitated stating 
that the examiner did not need to do that.  The examiner 
explained the remand instructions to the veteran.  The 
veteran in turn stated the examiner was not following 
procedure in accordance with the veteran's protocol and he 
insisted that he wanted to review his claims file as well.  
The examiner noted that he was not authorized to allow him to 
review the file.  At that point, the veteran left the room 
refusing to participate any further.  He had an encounter at 
the reception desk and left.  As a result none of the three 
VA examinations scheduled were conducted.  The veteran was 
noted to have been uncooperative with VA Medical Center 
personnel involved in attempts to conduct his examination.

Analysis

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a Department of Veterans Affairs 
examination will be authorized. 38 C.F.R. § 3.326. This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran. 38 C.F.R. § 
3.326(a). VA regulations also provide, in pertinent part, 
that when a claimant fails to report for an examination 
scheduled in conjunction with  a claim for increase, the 
claim shall be denied. 38 C.F.R. § 3.655(b).

The "duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The record shows that the veteran has been uncooperative with 
VA since he filed his claim in 1992.  He has as noted failed 
to report for numerous VA examinations including in May 1995, 
September 1995, July 1999, January 2006 and February 2006. 
 In November 1994 the veteran refused to undergo a VA 
examination.  In a September 2001 VA examination, the veteran 
refused to undergo electromyographic and nerve conduction 
studies.  In addition at a VA examination in January 2006, he 
was uncooperative with the examiner and walked out prior to 
examination.  He has otherwise made himself unavailable to 
VA.

It is a claimant's responsibility to report for a scheduled 
examination and he must show good cause for any failure to do 
so. See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 
396, 399 (1997).  In the Board's view, "reporting for an 
examination" includes cooperating with the examiner.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
his claim on appeal, but he has failed to comply. Wood, 1 
Vet. App. at 193. There is no correspondence or report of 
contact from the veteran of record which would explain the 
lack of response to various requests from the RO and the 
Board or his failure to report for VA examinations.

In this case, it is obvious that every reasonable effort has 
been made to assist the veteran.  VA must concludes that this 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2006)], or "good cause" [see 38 C.F.R. § 3.655 (2006)] for 
failing to report for and cooperate at each of the scheduled 
examinations.  There is no evidence on file demonstrating 
that the veteran had either "adequate reason" or "good cause" 
for failing to report to be examined when VA requested, or 
for failing to cooperate at the examinations.

The veteran has furnished no other medical evidence which 
would serve as a viable substitute for the scheduled 
examinations.  38 C.F.R. § 3.326(b).

In light of the veteran's repeated failure to show good cause 
for not reporting, and in light of his repeated failure to 
cooperate at the examinations the claims for an increased 
rating for a back disorder and for entitlement to individual 
unemployability are denied.


ORDER

Entitlement to an increased evaluation for residuals of a 
back injury with scar is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


